Case 6:15-cv-00098-TAD-CBW Document 140 Filed 09/06/19 Page 1 of 1 PageID #: 1741



                            UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                  LAFAYETTE DIVISION

  ERIC PRUDHOMME, ET AL.                           CIVIL ACTION NO. 15-0098

  VERSUS                                           JUDGE TERRY A. DOUGHTY

  GEICO INSURANCE CO., ET AL.                      MAG. JUDGE CAROL B. WHITEHURST

                                           ORDER

         Considering the Magistrate Judge’s Memorandum Order [137] granting GEICO

  Insurance Company’s Motion for Reconsideration [Doc. #116], re Order on Motion for

  Extension [Doc. # 104],

         IT IS ORDERED that Geico’s Appeal of Magistrate Judge Decision to District Judge

  [Doc. #115] is DENIED AS MOOT.

         THUS DONE AND SIGNED at Monroe, Louisiana, this 6th day of September, 2019.




                                                         TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
